Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kurt Rauschenbach on August 3, 2022.
The application has been amended as follows:
In claim 6 on line 4 “of light emitting diodes;” has been changed to –of blue light emitting diodes;
In claim 6 on line 5 “a color conversion layer having” has been changed to –a color conversion layer having:
In claim 6 on line 7 “second side opposite the first side, and” has been changed to – second side opposite the first side[[,]] and configured to receive light from the array of blue light emitting diodes positioned below the base portion; and 
Allowable Subject Matter
Claims 1-16 have been allowed.
The following is an examiner’s statement of reasons for allowance. In combination with the other limitations nothing in the prior art of record teaches, suggest, or discloses :
Re 1-5: in claim 1, “a substantially planar base portion configured to receive light from a light source positioned below the substantially planar base portion; and a plurality of three-dimensional structures configured to extend from the substantially planar base portion in a direction away from the light source, each of the plurality of three-dimensional structures having at least one sloped surface with a base angle of about 55°-75° relative to the substantially planar base portion such that each of the plurality of three-dimensional structures comprises a decreasing cross-section as light travels away from the light source, the color conversion film comprising a material having a refractive index of about 1.5-1.7.”
Saitoh teaches a back light unit in an edge-lit configuration as shown in FIG. 1A with the light source 1A emitting light directed to an edge of the light guide plate 1B for being used as a plane light source where the wavelength conversion member is disposed on a path of light exiting from the light guide plate. Alternatively, Saitoh teaches a back light unit in an edge-lit configuration as shown in FIG. 1B with the light source 1A emitting light directed to an edge of the conversion member 1C so that light then enters into the edge of the light guide plate 1B.
In contrast, the pending claims recite a direct-lit back light configuration. For example, referring to FIG. 3 of the present application, which illustrates a portion of a back lit unit according to the present teaching. FIG. 3 shows a back light unit 300 includes a color conversion layer 330 that includes a substantially planar base portion 332 having a first side in contact with the diffuser film 120, and a plurality of three-dimensional structures 334 extending from a second side of the substantially planar base portion 332 opposite the first side. FIG. 4 is an enlarged view of three of the three-dimensional structures 334 that are adjacent to each other.
Thus, independent claim 1 as currently amended recites color conversion film that is configured in a direct-lit back light configuration where each of the plurality of three-dimensional structures comprises a decreasing cross-section as light travels away from the light source. This configuration results in a more compact and higher efficiency design with improved uniformity of the light source emission by creating similar path-lengths as compared with the edge-lit configurations described in the prior art.

Re 6-16: in claim 6, “second side opposite the first side and configured to receive light from the array of blue light emitting diodes positioned below the base portion; and a plurality of three-dimensional structures extending from the second side of the base portion such that each of the plurality of three-dimensional structures comprises a decreasing cross-section as light travels away from the light source, each of the three-dimensional structures having at least one sloped surface with a base angle of about 55°-75°, wherein the color conversion layer has a refractive index of about 1.5-1.7.”
These claims are allowable for substantially the same reasons as claims 1-5, discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875